Name: 95/147/EC: Commission Decision of 12 April 1995 amending Decisions 92/325/EEC and 93/242/EEC as regards certain protection measures in relation to foot-and-mouth disease in Bulgaria (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  international trade;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 1995-04-28

 Avis juridique important|31995D014795/147/EC: Commission Decision of 12 April 1995 amending Decisions 92/325/EEC and 93/242/EEC as regards certain protection measures in relation to foot-and-mouth disease in Bulgaria (Text with EEA relevance) Official Journal L 096 , 28/04/1995 P. 0051 - 0053COMMISSION DECISION of 12 April 1995 amending Decisions 92/325/EEC and 93/242/EEC as regards certain protection measures in relation to foot-and-mouth disease in Bulgaria (Text with EEA relevance) (95/147/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 6 (2), 8, 14 (3) (c) and 16 thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 19 (7) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 18 (7) thereof, Whereas following an outbreak of foot-and-mouth disease and subsequent use of vaccination in Bulgaria in May 1993, Commission Decision 93/372/EEC of 24 June 1993 concerning protection measures in relation to foot-and-mouth disease in Bulgaria, amending for the third time Decision 93/242/EEC and repealing Decision 93/343/EEC (4), as amended by Decision 93/420/EEC (5), provided for regionalization of Bulgaria regarding exports of certain live animals and products to the Community; Whereas the animal health conditions and veterinary certification for imports of domestic animals of the bovine and porcine species from Bulgaria were established by Commission Decision 92/325/EEC (6), as last amended by Decision 93/469/EEC (7); Whereas Directive 72/462/EEC requires freedom from foot-and-mouth disease, following an outbreak and vaccination, for 24 months before permitting importation into the Community of certain live animals; whereas due to the restricted nature of the outbreak and subsequent vaccination programme in 1993, the restrictions on importation of live animals from Bulgaria can be limited to the district involved; Whereas Commission Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease (1), as last amended by Decision 94/81/EC (2), lays down additional conditions regarding certification and prenotification of consignments from certain countries and parts of countries; whereas those conditions also apply to Bulgaria; Whereas serious deficiencies in veterinary checks in Bulgaria have been rectified, as recognized in a report following a mission to Bulgaria in January 1995; whereas therefore assurances given by Bulgaria can be accepted; Whereas, therefore, it is necessary to repeal Decision 93/272/EEC and amend Decision 93/242/EEC which provide for regionalization of Bulgaria and to clarify the conditions for the importation of certain live animals into the Community from Bulgaria by amending Decision 92/325/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 92/325/EEC is amended as follows: 1. in Article 3, paragraph 1 is deleted; 2. in Annexes A and B, Section V, point 1 is replaced by the following: '1. that Bulgaria (excluding district of Hasskovo) has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from rinderpest, contagious bovine pleuro-pneumonia, vesicular stomatitis and bluetongue, that no vaccinations have been carried out against any of these diseases, during the past 12 months, that vaccination against foot-and-mouth disease has been prohibited since 29 August 1991 and that the importation of animals vaccinated against foot-and-mouth disease since that date is prohibited;` 3. in Annexes A and B, Section VI is deleted; 4. in Annexes C and D, Section V, point 1 is replaced by the following: '1. that Bulgaria (excluding district of Hasskovo) has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from vesicular stomatitis, classical swine fever, African swine fever, procine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema, that no vaccinations have been carried out against any of these diseases during the past 12 months, that vaccination against foot-and-mouth disease has been prohibited since 29 August 1991, that the importation of animals vaccinated against foot-and-mouth disease since that date is prohibited, that vaccination against classical swine fever has been prohibited for at least 12 months and that the importation of animals vaccinated against classical swine fever is prohibited;` 5. in Annexes C and D, section VI is deleted. Article 2 Decision 93/242/EEC is amended as follows: 1. in Article 5 (2) (d) the words 'as last amended by Decision 94/81/EC of 10 February 1994` are replaced by 'as last amended by Decision 95/147/EC`. 2. in Article 5 (3) (d) the words 'as last amended by Decision 94/81/EC of 10 February 1994` are replaced by 'as last amended by Decision 95/147/EC`. 3. in Article 6 (2) the words 'as last amended by Decision 94/81/EC of 10 February 1994` are replaced by 'as last amended by Decision 95/147/EC`. 4. in Article 7 (2) the words 'as last amended by Decision 94/81/EC of 10 February 1994` are replaced by 'as last amended by Decision 95/147/EC`. 5. Annex B is replaced by the Annex to this Decision. Article 3 Decision 93/372/EEC is repealed. Article 4 This Decision is addressed to the Member States. Done at Brussels, 12 April 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX B COUNTRIES OR PARTS OF COUNTRIES SUBJECT TO RESTRICTIONS IN CHAPTER II Slovenia Czech Republic Slovak Republic Hungary Romania Poland Estonia Former Yugoslav Republic of Macedonia (1) Lithuania Latvia Croatia (2) Bulgaria (3)